SMSA GAINESVILLE ACQUISITION CORP. 5956 Sherry Lane, Suite 100 Dallas, Texas 75225 July 29, 2013 STRICTLY CONFIDENTIAL United States Securities and Exchange Commission Division of Corporation Finance Washington, D.C. 20549 Attn: James Allegretto, Senior Assistant Chief Accountant Re:SMSA Gainesville Acquisition Corp. Item 4.01 Form 8-K Filed July 24, 2013 File Number 000-53803 Dear Mr. Allegretto: SMSA Gainesville Acquisition Corp., or SMSA Gainesville, is in receipt of the Commission’s letter dated July 26, 2013 regarding the Public Company Accounting Oversight Board’s (“PCAOB”) revocation of the registration of S.W. Hatfield, CPA as a public accounting firm. In response to the Commission’s request stated in the last paragraph of the afore referenced correspondence SMSA Gainesville supplementally advises that it intends to engage a PCAOB registered public accounting firm to re-audit its financial statements previously audited by S.W. Hatfield for such periods as may be required prior to filing any future filings with the Commission. If you have any questions please contact the undersigned. Very truly yours, /s/ Paul Interrante Paul Interrante Chief Executive Officer
